FILED
                              NOT FOR PUBLICATION                           SEP 28 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SERGIO SALGADO-SALINAS, AKA                       No. 13-71243
Andres Guttierez-Peralta,
                                                  Agency No. A088-767-273
               Petitioner,

 v.                                               MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Sergio Salgado-Salinas, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s order denying his application for cancellation of removal, and

denying his motion to remand. We have jurisdiction under 8 U.S.C. § 1252. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to remand. Movsisian v.

Ashcroft, 395 F.3d 1095, 1097-98 (9th Cir. 2005). We deny the petition for

review.

      The BIA did not abuse its discretion in denying Salgado-Salinas’ motion to

remand, where Salgado-Salinas failed to establish that the evidence he submitted

was unavailable at the time of his removal hearing. See Rodriguez v. INS, 841 F.2d

865, 867 (9th Cir. 1988) (“Since a motion to remand is so similar to a motion to

reopen, the motion to remand should be drafted in conformity with the regulations

pertinent to motions to reopen[.]” (internal citation omitted)); 8 C.F.R. § 1003.2(c)

(“A motion to reopen proceedings shall not be granted unless it appears to the

Board that evidence sought to be offered is material and was not available and

could not have been discovered or presented at the former hearing[.]”).

      It follows that the BIA did not violate due process in denying Salgado-

Salinas’ motion to remand. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(to prevail on a due process challenge, an alien must show error and prejudice).

      In his opening brief, Salgado-Salinas fails to raise, and therefore has waived,

any challenge to the BIA’s grounds for dismissal of his appeal. See Lopez-Vasquez

v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (a petitioner waives a




                                          2                                     13-71243
contention by failing to raise it in the opening brief).

        The government’s August 12, 2015, motion to lift the abeyance is denied as

moot.

        PETITION FOR REVIEW DENIED.




                                            3                                13-71243